Case 3:20-cv-05620-FLW-DEA Document5 Filed 06/08/20 Page 1 of 1 PagelD: 26

AO 899 (0108) Wanver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
District of New Jersey

 

 

 

Joscelyn Quiroz and Samuel Quiroz )
Plaintiff )
Vv. ) Civil Action No. 2:20-cv-05620
Rider University )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Philip L. Fraietta, Bursor & Fisher, P.A.
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

[have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

|, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

_ _ | understand that |, or the entity | represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

| also understand that |, or the entity | represent, must file and serve an answer or a motion under Rule 12 within
60 days from June 2, 2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity | represent.

Date: __ June 5, 2020 Ce yi

je of the attorney or unrepresented party

Rider University Angelo A. Stio Ill
Printed name of party waiving service of summons Printed name

Pepper Hamilton LLP, 301 Carnegie Ctr.,
Suite 400, Princeton, New Jersey 08543

 

Address

stioa@pepperlaw.com
E-mail address

609.951.4125

Telephone number

 

Nuty to Avoid Unnecessary Expenses of Serving « Summons

Rule 4 of the bederal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serv ing a summons
and complaint. A defendant who Is located In the Uniled Stites and who fills to return o signed waiver of service requested by a plaintiT located in
the (nited States will be required to pay the expense of service, unless the defendant shows good cause for the failure,

“Good cause dogs fof Include o bellef that the lawauil Iv groundioss, of that It has been brought iy an improper venue, of that the eourt has
no jorisdiction over this matter or over the defendant or the defendant's property,

If the waiver la signed and returned, you can still ike these and all other defenses and objections, bul you cannot object y the absence of

a oorimone oF of services

Ifyou waive services, then you must, Wwilhiy the Hine specified an te walver for, serve an answer or a notion under Rule 12 on the plain!

and files copy with the court Hy alaning and returning the waiver form, you aro allowed nore ine to raapond tha (Ca suniions had been served

 

 
